Citation Nr: 0618407	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-16 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to June 
1970.  He passed away in March 2003.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island that denied the appellant's claims of 
entitlement to Dependency and Indemnity Compensation (DIC), 
based on service connection for the cause of the veteran's 
death and the provisions of 38 U.S.C.A. § 1318.  The 
appellant perfected a timely appeal of these determinations 
to the Board.

In May 2005, the appellant testified at a hearing conducted 
before the undersigned Veterans Law Judge.  At the hearing, 
the appellant challenged, as clear and unmistakable error, 
the assignment of the effective date of the veteran's total 
disability rating, established in a July 1995 rating 
decision, and the effective date of the RO's decision 
determining that the veteran's PTSD was permanent and total, 
established in February 1998.  This matter was referred to 
the RO for appropriate action.

In November 2005, this case was remanded for additional 
development and adjudication.  This having been completed, 
the matter is again before the Board.

The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran died on March [redacted], 2003 at the age of 54; the 
immediate cause of the veteran's death as shown on the death 
certificate was multiple organ failure due to or as a 
consequence of sepsis/acute tubular necrosis due to or as a 
consequence of choluncarcinoma; no other conditions were 
identified as significant in contributing to the veteran's 
death; an autopsy was not performed.

2.  At the time of the veteran's death, the veteran was 
service-connected for PTSD, evaluated as 70 percent disabling 
effective January 27, 1994, and folliculitis thighs with 
tinea pedis, evaluated as 10 percent disabling, effective 
August 9, 1990.  The veteran was granted entitlement to 
individual unemployability, effective January 27, 1994, and 
his PTSD was determined to be permanent and total, as of 
February 1998.

3.  The evidence does not show that the veteran's fatal 
choluncarcinoma had its onset during service, or that this 
disorder was otherwise related to a disease or injury of 
service origin.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

A disease or disability of service origin did not contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.312 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in March and September 2003, and 
November 2005, the appellant was furnished notice of the type 
of evidence needed in order to substantiate her claim, as 
well as the type of evidence VA would assist her in 
obtaining.  The appellant was also generally informed that 
she should send to VA evidence in her possession that 
pertains to the claim.

In addition, by way of a June 2003 rating decision, an April 
2004 Statement of the Case, and a January 2006 Supplemental 
Statement of the Case, the RO advised the appellant of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on their behalf), and provided the basis for 
the decisions regarding the claim.  These documents, when 
considered together with RO's VCAA and development letters, 
also provided the appellant with adequate notice of the 
evidence which was not of record, additional evidence that 
was necessary to substantiate the claim, and also 
specifically informed the appellant of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on her behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply  all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 
supra.  In this regard, as the Board concludes below that the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, 
private and VA treatment records, the veteran's death 
certificate, a VA examination in connection with the claim, 
and statements of the appellant and her representative is 
support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The surviving spouse 
of a veteran who has died from a service-connected disability 
or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 
(West 2002).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on March [redacted], 2003 at the age of 54.  The immediate cause 
of the veteran's death, as shown on the death certificate, 
was multiple organ failure due to or as a consequence of 
sepsis/acute tubular necrosis due to or as a consequence of 
choluncarcinoma.  Here, the Board notes that the December 
2005 VA examiner identified the veteran's cancer as 
cholangiocarcinoma, or bile duct cancer.   No other 
conditions were identified as significant in contributing to 
the veteran's death and an autopsy was not performed.  At the 
time of the veteran's death, the veteran was service-
connected for PTSD, evaluated as 70 percent disabling 
effective January 27, 1994, and folliculitis thighs with 
tinea pedis, evaluated as 10 percent disabling, effective 
August 9, 1990.  The veteran was granted entitlement to 
individual unemployability, effective January 27, 1994, and 
his PTSD was determined to be permanent and total, as of 
February 1998.

The appellant does not contend, and the evidence does not 
establish, that the veteran had bile duct cancer in service 
or within one year of service.  Instead, the appellant argues 
that the veteran was exposed to Agent Orange in service, and 
that this may have caused his cancer. 

In this regard, the Board notes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed to Agent Orange during that service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307.  And if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, presumptive service connection for numerous 
diseases, will be established even though there is no record 
of such disease during service.  Id.; 38 C.F.R. § 3.309(e).  

The veteran in this case served in the Republic of Vietnam 
and may therefore be presumed to have been exposed to Agent 
Orange as a result of his service.  Cholangiocarcinoma, 
however is not among the diseases identified in 38 C.F.R. 
§ 3.309 as associated with herbicide exposure.

And there is also no evidence of a direct connection between 
the cause of the veteran's death and his service.  Here, the 
Board notes that the appellant was afforded a VA examination 
in December 2005 in connection with her claim.  The examiner, 
Chief of hematology and oncology, noted that she reviewed the 
veteran's medical papers and computer records in connection 
with her report.  After noting the veteran's medical history, 
the examiner answered specific questions regarding the cause 
of the veteran's death and its relationship to his service.  
Regarding whether the veteran's bile duct cancer had its 
onset in service or within one year of service, the examiner 
stated that "[t]his is an aggressive malignancy, I do not 
believe that there is any likelihood that [the veteran's] 
cancer had its onset at any time from 1968 to 1971.  It is 
more likely that it developed within the year or so prior to 
his diagnosis in February 2003."  Regarding whether the 
veteran's cancer was etiologically related to any incident in 
service, to include the veteran's exposure to Agent Orange, 
the examiner stated "Cholangiocarcinoma is not considered 
one of the malignancies related to Agent Orange exposure and 
thus I do not feel that there is any relationship here."  
Regarding whether Agent Orange contributed substantially or 
materially to the veteran's cause of death, the examiner 
stated "I do not believe his exposure to Agent Orange had 
any relationship to his cancer or his death."  And finally, 
the examiner was asked to give an opinion regarding whether 
it is as likely as not that any disease or injury of service 
origin contributed to the veteran's death.  The examiner 
stated that "[t]here is no evidence that anything that 
occurred in the service would have any relationship to his 
cancer and death."

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's death was caused by his 
military service, to include exposure to Agent Orange.  
Service connection will be granted to a veteran that develops 
cancer in service or within one year of service.  38 C.F.R. § 
3.303, 3.307, 3.309.  Here, the evidence does not show that 
the veteran was found to have cancer in service or within one 
year after service.  And the December 2005 VA examiner, that 
reviewed the veteran's medical records in connection with the 
appellant's claim, concluded that the veteran's bile duct 
cancer was not caused by the veteran's exposure to Agent 
Orange or any other disease or incident of service origin.  

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 must be remanded for further 
action.

When this claim was previously before the Board in November 
2005, the matter was remanded for further development.  In 
doing so, the Board noted that the appellant, in the May 2005 
hearing before the undersigned Veteran's Law Judge, 
challenged, as clear and unmistakable error, the assignment 
of the effective date of the veteran's total disability 
rating due to individual unemployability, established in a 
July 1995 rating decision, and the effective date of the RO's 
decision determining that the veteran's PTSD was permanent 
and total, established in February 1998.  These claims were 
referred to the RO for appropriate action.  In this regard, 
the Board noted that the outcome of the unadjudicated claims 
could materially affect the result of the currently certified 
appeal on the claims for DIC.  See Green v. West, 11 Vet. 
App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 
(1999).  As such, because the resolution of the claims 
challenging the effective dates in the July 1995 and February 
1998 rating decisions could materially impact the result of 
the appellant's current claims for DIC, the Board found that 
these claims were inextricably intertwined and a Board 
decision on appellant's claims for DIC at this time would be 
premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); 
see generally Moffit v. Brown, 10 Vet. App. 214, 222 (1997).  
The Board also found that the issues concerning entitlement 
to earlier effective date for the veteran's TDIU rating and 
the decision determining that the veteran's PTSD was 
permanent and total should be resolved prior to a final 
appellate decision on the claim for DIC.  See also Hoyer v. 
Derwinski, 1 Vet. App. 208, 209-210 (1991).  

Because the RO has not yet addressed the appellant's earlier 
effective date issues, the appellant's DIC claim is again 
remanded.  As the Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The reasoning 
of this case applies to the present matter as well.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the appellant 
that a disability rating and an effective date for the award 
of benefits will be assigned if the claim is granted, and 
also includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Please send the appellant a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should review and adjudicate 
the appellant's claim challenging, as 
clear and unmistakable error, the 
assignment of the effective date of the 
veteran's total disability rating, 
established in a July 1995 rating 
decision, and the effective date of the 
RO's decision determining that the 
veteran's PTSD was permanent and total, 
established in February 1998.  
Afterwards, the RO should also re-
adjudicate the appellant's claim of 
entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318.  If any 
determination remains adverse, the 
appellant and her representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


